DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed January 26, 2022 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 3, 10, and 17-20 are amended.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites receiving as an input from a campaign manager data defining a user-defined targeting goal having particular characteristics, in which the targeting goal of the campaign manager is for defining a characteristic of interest; receiving a duration for the respective advertising campaign specified by the campaign manager; providing advertisements to users during the respective advertising campaign; receiving a message corresponding to an ad call; generating a current bid request for bids to respond to the ad call; receiving one or more bids to provide an advertisement in response to the current bid request, wherein each respective bid of the one or more bids is associated with a respective advertising campaign and wherein each respective bid of the one or more bids comprises a respective bid value; receiving information defining an attribute of interest for the ad call, wherein the attribute of interest comprises a plurality of categories of values, and wherein the receiving the information defining the attribute of interest comprises receiving information defining a respective probability for each respective value of the plurality of categories of values; receiving information about current values of the plurality of categories for the attribute of interest for each respective advertising campaign; determining an actual ratio of the number of viewers of the first value to the number of viewers of the second value based on information; identifying an unintentional bias as described in the claim; receiving as an input from the campaign manager an opt-in indication that Claims 10 and 17 recite similar features as claim 1. Claims 2-9, 11-16, and 18-20 further specify characteristics of data used in these algorithms, as well as how these algorithms use the data to perform the identified abstract ideas.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claimed features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations.

Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites a processing system including a processor, a memory, that the processing system performs the operations, providing a user interface that receives and displays information, receiving an input from a campaign manager and a message from the web server requesting publication of web pages, providing advertisements, and communicating a message to the web server. Claim 10 recites a non-transitory, machine-readable medium, a processing system including a (hardware) processor, that the processing system performs the operations, receiving a message from the web server requesting publication of web pages, and delivering advertisements to the one or more web pages. Claim 17 recites similar features as claim 1 and adds in the preamble that the method is computer-implemented.

First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. 
The additional computer elements identified above—the processing system including a processor, a memory, web server, web pages, user interface, computer, and non-transitory, machine-readable medium—are recited at a high level of generality (see, e.g., applicant’s specification at ¶¶ [000179]-[000197]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to send and receive information between devices (e.g., receiving a message from a web server or input from a campaign manager via a user-interface, communicating a message to a web server, and delivering advertisements to one or more web pages) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).

Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to send and receive information between devices (e.g., receiving a message from a web server or input from a campaign manager via a user-interface, communicating a message to a web server, and delivering advertisements to one or more web pages) is likewise the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments submitted with the Reply have been fully considered but are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims are note directed to an abstract idea because “the true thrust of claim 10 is not advertising but providing automatic detection of an advertising skew and automatically adjusting future advertisement delivery to compensate for the skew.” Reply, p. 17. 
Examiner disagrees, because applicant’s argument that the claims are not directed to advertising because they adjust advertisement delivery appears contradictory on its face. Adjusting future advertisement delivery is a part of advertising and marketing practices. It is hard to imagine any kind of advertising without advertisement delivery.
Applicant argues that the claims recite an improvement in computer function by automatically detecting an unintended skew or bias in ad delivery in response to campaign manager inputs. Reply, p. 19. 
Examiner disagrees, because the alleged improvements to scheduling advertising (including in response to an unintended skew or bias in delivery) would be one to the advertising and marketing not to a particular technology or technological problems. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). Moreover, “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility ….” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to pacing advertising content to prevent unwanted skew.
Benson et al. (U.S. Pat. No. 8,175,914 B1) (automatic adjustment of advertiser bids);
Hegeman et al. (U.S. Pub. No. 2013/0124308 A1) (budget-based advertisement bidding with pacing multipliers);
Silverman et al. (U.S. Pub. No. 2010/0138291 A1) (adjusting bids based on predicted performance);
Bhalgat et al. (U.S. Pub. No. 2016/0292714 A1) (content pacing via bid modification);
Briggs (U.S. Pub. No. 2011/0313814 A1) (determining advertising effectiveness with online reach and frequency measurement); 
Williams et al. (“How algorithms discriminate based on data they lack: Challenges, solutions, and policy implications.” Journal of Information Policy
Farahat (U.S. Pub. No. 2013/0246160 A1);
Arini (U.S. Pub. No. 20150363792 A1); 
Wang (U.S. Pub. No. 2016/0055320 A1);
Lewis (U.S. Pub. No. 2016/0335659 A1); and
Brannon (U.S. Pub. No. 2019/0392019 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622